PER curiam:
El peticionario-apelante radicó el presente recurso de hábeas corpus en la Sala de Bayamón del Tribunal Superior alegando que fué procesado y sentenciado sin la de-bida asistencia legal. A él se le denunció por acometimiento y agresión grave y por portar armas, un machete, y hallado culpable se le sentenció a cumplir seis meses de cárcel en cada caso. Del récord, incluyendo las constancias del Tribunal de Distrito, surge que después de algunos señalamien-tos se llamaron los casos para vista el 16 de noviembre de 1960, fecha en que compareció el acusado y quedó citado en corte abierta para otra vista posterior a efectuarse el 8 de diciembre de 1960. Pendientes estas' denuncias, aparece que el peticionario sufrió un accidente del trabajo en que se frac-turó la cara y estuvo recluido en el Professional Building por espacio de dos meses y medio. Al llamarse los casos el 8 de diciembre el acusado, aquí peticionario, no compareció. Un testigo informó que él estaba trabajando en algún sitio y el Tribunal ordenó al márshal que lo produjera en corte. El márshal se personó en el lugar en que el peticionario trabajaba y de allí lo condujo al Tribunal y se le juzgó.
Mientras declaraba el peticionario en la vista de hábeas corpus se le retiró a petición del, Fiscal quien expuso a la Sala que entre el 16 de noviembre y el 8 de diciembre, fecha del juicio, una señora había ido ante el Juez sentenciador, Hon. Juan Colón, para suplicarle que suspendiera el caso ya que él [el acusado] “tenía necesidad de localizar a unos testigos”. Vuelto a Sala, el Fiscal le interrogó: “P. — ¿Es decir, que allá en noviembre 16 de 1960 usted sabía ya que su juicio era. para diciembre 8, pero en el Ínterin que usted se enfermó, entre la fecha de. noviembre 16 y diciembre 8, en que se iba a celebrar el juicio dice usted que se enfermó y recuerde a ver si usted mandó a una señora para hablar con el Señor Juez para suspender este caso de diciembre 8 ya que usted alegaba que estaba enfermo y que además necesitaba que se le citaran unos testigos?” A esto *598el peticionario contestó afirmativamente, y que esa señora era la madrina suya. Más tarde a preguntas de la Sala dijo que gestionaba la suspensión porque estaba enfermo de lo mismo del golpe. 
.. , La prueba sobre ciertos hechos básicos, fue controvertible. El peticionario declaró, que le dijo al Juez que él podía poner su abogado y el Juez le nombró al Ledo. Sotomayor; que con-versó como 10 minutos diciéndole que. no estaba preparado para entrar a juicio;. el abogado le dijo que entrara; que no le preguntó si tenía. testigos ni si podía pagar un abogado, que él insistió en que tenía testigos; que él había recibido un accidente tremendo y casi estaba medio malo de eso; que le dijo al letrado que estaba trabajando para poner su abo-gado; que a base de lo. que le explicó cree que el abogado lo defendió bien, y que al gestionar su madrina la suspensión él estaba enfermo del golpe. El Ledo. Sotomayor, por otra parte, dijo que no recordaba las palabras del peticionario cuando. decía que no tenía abogado; que no podía, asegurar si dijo que no tenía abogado porque lo habían traído del tra-bajo y que quería poner uno; que conferenció con el acusado alrededor de 15 minutos y éste le explicó; que si mal no re-cordaba, le dijo que no' tenía téstigos. No tenemos el bene-ficio del criterio de la Sala sentenciadora en cuanto al con-flicto de prueba porque la Sala no hizo conclusiones de hecho. Del hecho de que declarara sin lugar el recurso, sin funda-mentar el fallo, no debe inferirse necesariamente que no le pudo haber dado crédito al peticionario, ya qué la determi-nación de si ha habido o no una adecuada asistencia legal es en último extremo una conclusión de derecho producto de la evaluación racional de toda una situación íntegra de hechos y circunstancias, que puede no estar circunscrita al ámbito del juicio en sí, ni estar limitáda únicamente a las aprecia-ciones de testigos vertidas en el juicio. (1) Por otra parte, si *599bien es cierto que el letrado manifestó que se encontró pre-parado para entrar a juicio, ante situaciones específicas con que fue confrontado, por la Sala inclusive, su declaración deja entrever que tenía cierta duda en cuanto a lo apropiado de haber entrado a juicio en similares circunstancias. 
No dudamos que dentro de las circunstancias el abogado defensor hiciera su mejor esfuerzo por dar la debida asis-tencia. No estamos convencidos, sin embargo, de si las cir-cunstancias presentes permitían una adecuada defensa a pe-sar de los esfuerzos del abogado. No queremos decir con ello que en todo caso en que a un acusado se le nombre abo-gado en ocasión de entrar a juicio con más o menos un breve tiempo para éste prepararse, deba concluirse que no tuvo la debida asistencia legal. Aquí, el !réeord no ■ demuestra con la necesaria certeza que este acusadó no tuviera testigos que declararan a su favor. Por el contrario, tiende a demostrar que podían, haber tales testigos. Posiblemente sin la ayuda legal, el acusado no era consciente que la ley le garantizaba los medios compulsorios para obtener la presencia de dichos testigos. 
Considerando todos los hechos y circunstancias que sur-gen del récord, el mismo no convence, con aquel grado de certeza que demanda el disfrute de un derecho constitueio-nalmente garantizado, que al peticionario se le juzgara y se le condenara en circunstancias que permitieran una adecuada defensa legal;

Se revocará la sentencia ajelada y se devolverá él caso a la Sala sentenciadora con instrucciones de que anule las sentencias condenatorias y devuélva él caso al Tribunal de Distrito para que el peticionario sea nuevamente juzgado.


(1) El Juez sentenciador quien estuvo presente durante la vista del recurso citado por el Fiscal, pudo haber ayudado a esclarecer estos hechos, pero no fue llamado a declarar.